Title: From Alexander Hamilton to James McHenry, 23 [September] 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York Apl. September 23d. ’99
          
          I send you a Statement of Ammunition which I think it will be expedient to furnish for the use of the Artillery intended to be forwarded to Fort Adams. It is far short, of the quantity requisite for a six months siege; but considering, that there must be more or less of danger in the mode of Conveyance, and the general State of our supply, it is supposed best not to exceed for the quantity contained in the estimate.
          With great respect &c—
          The Secy of War
        